Case 9:13-cv-80385-DLB Document 610 Entered on FLSD Docket 12/09/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 13-CV-80385-Brannon
                         (consolidated with Case No. 13-CV-80730-Brannon)



   SUN LIFE ASSURANCE COMPANY OF CANADA,

                          Plaintiff,
                  v.

   IMPERIAL HOLDINGS, INC., et al.

                          Defendants.


   IMPERIAL PREMIUM FINANCE, LLC,

                          Plaintiff,
                  v.

   SUN LIFE ASSURANCE COMPANY OF CANADA,

                          Defendant.


                       JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff, Sun Life Assurance

  Company of Canada and Defendants, Imperial Holdings, Inc., Imperial Premium Finance, LLC,

  Imperial Life Financing II, LLC, Imperial Life Settlements, LLC, Imperial PFC Financing, LLC,

  Imperial PFC Financing II, LLC, Olipp I, LLC, and PSC Financial, LLC, by undersigned counsel,

  hereby stipulate that this action and all claims including all counterclaims and defenses asserted

  therein be dismissed with prejudice, each party to bear its own attorneys’ fees and costs.
Case 9:13-cv-80385-DLB Document 610 Entered on FLSD Docket 12/09/2019 Page 2 of 2
                                                                      CASE NO.: 9:13-cv-80385


  Dated: December 9, 2019                            Respectfully submitted,



   By: /s/ John M. Moore                           By: /s/ Justin B. Elegant
   Wendy L. Furman (Fla. Bar No. 0085146)          Justin B. Elegant (Fla. Bar No. 0134597)
   MCDOWELL HETHERINGTON LLP                       Kenneth W. Waterway (Fla. Bar No. 994235)
   2101 N.W. Corporate Blvd., Suite 316            BERGER SINGERMAN LLP
   Boca Raton, FL 33431                            1450 Brickell Avenue, Suite 1900
   Telephone: (561) 994-4311                       Miami, FL 33131
   Facsimile: (561) 982-8985                       Telephone: (305) 755-9500
   Email: wendy.furman@mhllp.com                   Facsimile: (305) 714-4340
   Jason P. Gosselin (pro hac vice)                Email: JElegant@bergersingerman.com
   John Bloor (pro hac vice)                       Email: kwaterway@bergersingerman.com
   John M. Moore (pro hac vice)                    Email: drt@bergersingerman.com
   DRINKER BIDDLE & REATH LLP                      Counsel for Defendants
   One Logan Square, Ste. 2000
   Philadelphia, PA 19103-6996
   Telephone: (215) 988-2700
   Email: Jason.gosselin@dbr.com
   Email: John.bloor@dbr.com
   Email: John.moore@dbr.com
   Counsel for Plaintiff


                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on December 9, 2019 a true and correct copy of the foregoing
  was served electronically through the Court’s CM/ECF system upon all parties registered to
  receive electronic notice in this case.


                                            /s/ Justin B. Elegant
                                            Justin B. Elegant




                                               2
